Title: From Thomas Jefferson to Madame de Tott, 28 November 1786
From: Jefferson, Thomas
To: Tott, Sophie Ernestine, MMe de



Paris Nov. 28. 1786

I profit, Madam, of the permission which your goodness has induced you to give me, and commence the pleasing office of studying with you the rythm of Homer. For this purpose I have committed to writing the few rules of Greek prosody which must be indispensably known. Those in the first page should be fixed in the memory: what follows need only be read once. If you do not find them sufficiently intelligible, I will have the honor of explaining them to you when I shall do myself that of waiting on you in Paris.
If from the nature of my office I may assume to myself just so much merit as to claim your acceptance of the best edition extant of your divine countryman Homer, which is sent me from London, I shall be extremely gratified. Permit me then, Madam, to ask this favour in his name as well as my own. Besides the beauty of the  type, it has the particular merit of being without a single typographical error. To so perfect an edition then of so charming a poet, allow me to add so charming a reader, and oblige by this further proof of your goodness him who has the honour to be with sentiments of the most perfect esteem and respect, Madam, your most obedient & most humble servant,

Th: Jefferson

